Title: To Thomas Jefferson from Elias Hasket Derby, 1 March 1787
From: Derby (Darby), Elias Hasket
To: Jefferson, Thomas



Sir
Salem, 1st. March, 1787

I have the Honor of inclosing You a letter from Our mutual Friend the Honble. John Sullivan Esqr. President of the State of New Hampshire, Incloseing Copy of a Petition from me to His most Christian Majesty, with depositions of Captain Nichols who had the transacting the bussiness at Port au Prince, and Capt. Tibbetts who was Comander of Capt. Nichols’s Vessell before she was conveyed to Mr. LeMaire the French Merchant there, to support said Petition. And many more depositions may be obtained purporting the same from several American Masters of Vessels that were present at the time. By these papers you will see the method taken by these People to defraud Capt. Nichols of His and my Interest. I will not trespass on your time and patience by comenting on the papers. I have received two papers from the West Indies, Copys of which I now inclose you. One a letter from Mr. LeMaire to Mr. Francis De la Ville Merchant Nantz dated Port au Prince 16th. Augt. 1786, acknowledging the Debt, and directing Him to deliver Vessell, and Cargo, to Capt. Nichols, or to follow his directions relating the Interest. The other an Obligation given by Mr. J. Marc Barrere dated the 31st. Aug. 1786, wherein He obliges Himself to prosecute the Appeal, and supposes there is reason to think that the Judgement will be reversed, and promisses to hold Himself accountable to Capt. Nichols or His order for the same, deducting the charges that may attend the prosecution; compareing these two papers their Art may be seen. Le Maire is the first of the House and Consigns the Vessell, and Cargo to Messrs. De la Ville as by His letter of the 16th. Augt. 86. After she is Condemned, J. Marc Barrere on the 31st. day of August, 86, gives an Obligation to Capt. Nichols to prosecute an Appeal, and account with Him, or Order, for what may be recoverd. I would observe that Monsr. Le Maire was the man to whom Capt. Nichols made over his Vessel, and the only One that He put any confidence in, that taking alltogather there is the greatest Appearance of Fraud, and design, that if the Interest was recover’d the Originall Owners should not be benifited by it. Mr. Le Maire, or Barrere, or both, have had the address to keep every other paper relating the concern from Capt. Nichols’s hand.
J. M. Barrere’s obligation shows that they promised Capt. Nichols to persue his claim to France, and Capt: Nichols has informed  me that they promised Him to write Me from Time, to Time of Their Doings, but I have not as yet received a line from them, and by what I hear from that way, I do not expect they will write me on the Subject.
They have all the papers, and vouchers in their possession, and not prosicuting the Appeal to France, I have no remedy left but by Petitioning His Most Christian Majesty, and for that purpose I now inclose to my Son Elias Hasket Derby who is now in France the petition to the King with the several papers accompanying it. Should there be any inaccuracy, in any of the Forms, or Expressions made use of, my Ignorance I hope will be my Apoligy.
Presuming on your Excellencys readiness to Assist the Injured and Oppress’d, especially a Citizen of America, I have directed my Son to wait on Your Excellency, and I flatter myself you will direct a youth unacqainted with the Etiquette of Courts, and seeking redress for an injured Father the steps properest to be taken to lay His complaint at His Majestys feet.
Any Assistance you may Afford my Son in this Transaction, will greatly Oblige, & be highly esteem’d by Your Excellency’s most Obedient, & very Humble Servant,

Elias Hasket Derby

